Citation Nr: 1517792	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-17 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the from June 2007 to June 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In April 2014, the Veteran testified at a videoconference Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At an August 2012 VA treatment visit, the Veteran was assessed as having "left knee pain, most probable patellofemoral syndrome."  The Veteran was afforded a VA examination in November 2012 where the examiner noted that the Veteran's subjective symptoms of left knee pain; but also noted that the Veteran had a normal exam, a normal MRI and activity well within the normal range of motion.  No left knee disability was found.  However, the November 2012 VA examination did not address the significance, if any, of the August 2012 diagnosis of "probable patellofemoral syndrome."  A symptom alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Board finds that an addendum medical opinion is necessary to determine whether the Veteran has a disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the November 2012 examiner (or other appropriate medical professional).  The electronic claims file and a copy of this remand must be made available to, and reviewed by, the examiner.  The examiner must indicate on the examination report that the claims folder was reviewed.  All appropriate clinical testing should be conducted.

(a)  Provide a diagnosis of any left knee disability.

The examiner is requested to comment on the significance, if any, of the the August 2012 VA treatment note which indicates that the Veteran was assessed with "left knee pain, most probable patellofemoral syndrome."

(b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any left knee disability began in or is related to active duty service.

The examiner's attention is directed to service treatment records which show treatment for left knee pain.

2.  Ensure that the examination report is adequate.  If it is deficient in any manner, return the report to the examiner as inadequate.  Then, after conducting any other development deemed necessary, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




